DIXON, Judge.
Defendant appeals a jury-imposed sentence of five years for uttering a stolen federal income tax refund check payable to another. The defendant raises only one issue, contending that error occurred when an alleged co-conspirator was brought into the court room to be identified. The incident occurred when a witness was on the stand to rebut testimony of the co-conspirator who had testified on behalf of the defendant, and the co-conspirator was brought into the court room. The witness identified him as the man with the defendant when the alleged offense occurred.
The point in appellant’s brief is improper since it alleges error on the part of the prosecuting attorney rather than error on the part of the court. The argument portion, however, makes it clear that the defendant is complaining of the trial court’s permission, granted to the prosecuting attorney, to return the co-conspirator to the court room for identification by the rebuttal witness after the co-conspirator had testified in behalf of the defendant. No issue is raised as to the propriety of the rebuttal evidence. The issue is controlled by State v. Ruke, 194 Mo. 416, 92 S.W. 706, 712 *90(1906) and State v. Gartrell, 171 Mo. 489, 71 S.W. 1045, 1049-50 (1903). No error of law appears. An extended opinion would have no precedential value, and the judgment and conviction are affirmed. Rule 84.16.
All concur.